Deen, Presiding Judge.
The plaintiff appellee commenced this action in a magistrate’s court, suffered an adverse judgment there, and appealed to the state court, where he won a judgment of $331.32. This appeal is subject to the discretionary appeal procedures under both OCGA § 5-6-35 (a) (6) and § 5-6-35 (a) (11). The direct appeal filed by the appellant therefore must be dismissed. Covrig u. Campbell, 187 Ga. App. 39 (369 SE2d 293) (1988). The appellee’s motion for damages for frivolous appeal, pursuant to OCGA § 5-6-6, is denied.

Appeal dismissed.


Pope and Beasley, JJ., concur.

Baxter C. Howell, Jr., for appellee.